United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3552
                                  ___________

Sandra J. Chronister,                  *
                                       *
            Appellant,                 *
                                       * On Appeal from the United States
v.                                     * District Court for the Eastern
                                       * District of Arkansas
Unum Life Insurance Company            *
of America,                            *
                                       *
            Appellee.                  *
                                  ___________

                          Submitted: December 12, 2008
                              Filed: April 30, 2009
                                  ___________

Before MELLOY and BENTON, Circuit Judges, and MAGNUSON,1 District Judge.
                           ___________

MAGNUSON, District Judge

      Appellant Sandra J. Chronister appeals the District Court’s grant of summary
judgment in favor of Appellee Unum Life Insurance Company of America (“Unum”).
For the reasons that follow, we reverse.




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, sitting by designation.
       Sandra Chronister was employed as a nurse at Baptist Health in Arkansas. In
1995, she was injured in a car accident, and thereafter sought disability benefits under
Baptist Health’s long-term disability plan, which was insured and administered by
Unum. Unum initially granted her application for disability benefits. At Unum’s
urging, Chronister also applied for, and received, social security disability benefits.
After 24 months, however, Unum informed Chronister that it was terminating her
benefits under the “self-reported symptoms” limitation of the plan. Chronister
exhausted her administrative remedies and then brought suit. The district court
ultimately determined that Unum’s decision to deny Chronister benefits based on the
self-reported symptoms limitation was not supported by substantial evidence. The
court remanded the matter to Unum with directions to re-open the administrative
record and make a new determination.

      Both parties appealed that decision. See Chronister v. Baptist Health, 442 F.3d
648 (8th Cir. 2006) (“Chronister I”). As relevant to the current appeal, the panel
determined that the appropriate standard of review for Unum’s decision to deny
Chronister benefits was the abuse-of-discretion standard used by the district court.
Chronister argued that a less-deferential standard applied because (1) Unum operated
under a financial conflict because it both makes the claim determination and pays the
claim, and (2) Unum failed to consider Chronister’s social security disability award
and did not obtain Chronister’s records from the Social Security Administration. Id.
at 654. In determining that Chronister had not established that a less-deferential
review was required, the Court found that Chronister had “failed to demonstrate any
connection between the alleged procedural irregularities and the substantive decision
reached.” Id. at 655.

      After remand, Chronister contends that Unum did not timely determine her
claim. She therefore moved the district court to reopen the case. Several days later,
Unum denied Chronister’s claim. Unum determined that Chronister could perform
sedentary work and was therefore not disabled from performing any occupation, as

                                          -2-
required by the disability insurance plan. Chronister amended her Complaint and the
parties proceeded to assemble the administrative record and cross-move for summary
judgment. The district court, applying an abuse-of-discretion standard, granted
Unum’s motion for summary judgment, affirming its decision to deny Chronister’s
claim for disability benefits.

       Chronister now argues that the Supreme Court’s recent decision in
Metropolitan Life Ins. Co. v. Glenn, 128 S. Ct. 2343 (2008), requires a less-deferential
standard of review for Unum’s decision on remand. In response, Unum contends that
the law of the case mandates the use of an abuse-of-discretion standard. The question
before the Court is whether Glenn changed the way courts should review Unum’s
decision.

       There is no doubt that Glenn changed ERISA review in some ways. First, the
Supreme Court determined specifically that when the entity that administers the plan
“both determines whether an employee is eligible for benefits and pays benefits out
of its own pocket” a conflict of interest exists. Glenn, 128 S. Ct. at 2346. Prior to
Glenn, this Court held the opposite. See, e.g., Chronister I, 442 F.3d at 655 (“[I]t is
wrong to assume a financial conflict of interest from the fact that a plan administrator
is also the insurer.”) (quoting McGarrah v. Hartford Life Ins. Co., 234 F.3d 1026,
1030 (8th Cir. 2000)).

       Similarly, under this Court’s pre-Glenn precedent, a financial conflict of interest
would not trigger less-deferential review unless the claimant could show that the
conflict was causally connected to the specific decision at issue. See Woo v. Deluxe
Corp., 144 F.3d 1157, 1160 (8th Cir. 1998); McGarrah, 234 F.3d at 1030. Glenn
makes clear that, while a causal connection might be important in determining the
appropriate level of scrutiny for a plan administrator’s decisionmaking, such a
connection is not required. Glenn, 128 S. Ct. at 2351 (“The conflict of interest . . .
should prove more important . . . where circumstances suggest a higher likelihood that

                                           -3-
it affected the benefits decision . . . .”). Under Glenn, courts must analyze the facts
of the case at issue, taking into consideration not only the conflict of interest, but also
other factors that might bear on whether the administrator abused its discretion.2 Id.

       In sum, the Supreme Court found in Glenn that the abuse-of-discretion standard
remains the appropriate standard to evaluate an ERISA fiduciary’s decision. That
standard, however, requires a court “to determine lawfulness by taking account of
several different, often case-specific, factors, reaching a result by weighing all
together.” Glenn, 128 S. Ct. at 2351. The Supreme Court’s instruction differs from
the manner in which this Court has applied the abuse-of-discretion standard in ERISA
cases by, for example, eliminating the causal connection requirement, and in that
regard constitutes a change in the law. See, e.g., Jones v. Mountaire Corp. Long Term
Disability Plan, 542 F.3d 234, 240 (8th Cir. 2008) (remanding to district court for
reconsideration in light of Glenn); Champion v. Black & Decker (US) Inc., 550 F.3d
353, 355 (4th Cir. 2008) (noting that after Glenn the court “must take a new approach”
to evaluating conflicted plan administrator’s decisions).

       This Court’s post-Glenn decision in Wakkinen v. Unum Life Ins. Co. of Am.,
531 F.3d 575 (8th Cir. 2008), is not to the contrary. The Wakkinen panel noted that
Glenn did not announce a change in the ERISA standard of review, but rather
instructed lower courts to continue to review administrator’s decisions for an abuse
of discretion, considering the conflict as one factor to determine whether the
administrator abused its discretion. Wakkinen, 531 F.3d at 581. Notably, the Court

      2
         We are not faced with determining whether Glenn changes the discovery
limitations in ERISA cases. See, e.g., Hogan-Cross v. Metro. Life Ins. Co., 568 F.
Supp. 2d 410, 415 (S.D.N.Y. 2008) (finding that Glenn “rejected special procedural
or evidentiary rules and . . . thus abrogated the limitations on discovery unique to
ERISA cases . . . .”). As discussed further below, the evidence in the administrative
record, in addition to the documented history of biased claims administration,
provides ample support that Unum’s financial conflict of interest motivated Unum’s
decision to deny Chronister’s claim.

                                           -4-
did not decide whether the causal connection requirement imposed by previous
decisions still applied post-Glenn. The Court ultimately determined that all of the
facts of the case, taken together, failed to show that the administrator abused its
discretion in denying the claim. Id. at 584.

       Here, there are several factors that point to an abuse of discretion in Unum’s
handling of Chronister’s claim. First is Unum’s financial conflict of interest, which
during the time of Chronister’s initial application for benefits led to a “disturbing
pattern of erroneous and arbitrary benefit denials, bad faith contract
misinterpretations, and other unscrupulous tactics.” Radford Trust v. First Unum Life
Ins. Co., 321 F. Supp. 2d 226, 247 (D. Mass. 2006). The Supreme Court itself
commented on Unum’s “ history of biased claims administration.” Glenn, 128 S. Ct.
at 2351 (citing John H. Langbein, Essay, Trust Law as Regulatory Law: The
Unum/Provident Scandal and Judicial Review of Benefit Denials Under ERISA, 101
Nw. U. L. Rev. 1315, 1317-21 (Spring 2007)). Unum’s history of arbitrarily denying
claims such as Chronister’s is another factor that the Court must consider in
determining whether Unum abused its discretion in denying Chronister’s claim. See
Glenn, 128 S. Ct. at 2351 (noting that a conflict of interest should be more important
in cases where the insurer has “a history of biased claims administration”).

       Other evidence also indicates an abuse of discretion under the circumstances
of this case. Most egregious is Unum’s failure to follow its own claims-handling
procedures3 with respect to the determination of the Social Security Administration
(“SSA”) that Chronister was disabled and therefore entitled to Social Security




      3
        These procedures were put in place pursuant to settlement agreements and
consent decrees between Unum and various state insurance commissioners and the
Department of Labor after investigations into Unum’s claims-handling practices. See
Wakkinen, 531 F.3d at 582.

                                         -5-
Disability Insurance (“SSDI”) benefits.4 Unum’s claims manual unequivocally
requires Unum to give “significant weight” to the SSA’s disability determination and
to reject that determination only if there is “compelling evidence” that the decision is
(1) legally erroneous or an abuse of discretion, (2) inconsistent with the medical
evidence, (3) inconsistent with the insurance policy’s definition of disability, or (4)
“[t]here is other evidence that clearly shows that the claimant is not disabled.” (Pl.’s
Mem. in Supp. of Mot. for Summ. J., Ex. E at 2.)

        More importantly, however, the manual provides that, should Unum’s disability
determination differ from that of the SSA, Unum “must [] articulate the reason and
analysis [based on the four factors listed above]; and [] support that reason and
analysis with reference to facts and information in the claim file documentation.” (Id.)
In its January 19, 2007, letter denying Chronister’s claim on remand, however, Unum
nowhere mentions the SSA’s determination that Chronister was disabled. Nor does
the letter perform the analysis required by the claims manual. There is no explanation
of why the SSA’s disability determination was not entitled to significant weight in
Chronister’s case, and no attempt by Unum to support its unstated decision to reject
the SSA’s determination with reference to any facts in Chronister’s claim file. It
appears from the denial letter that Unum did not consider the SSA’s disability
determination at all. This is contrary to the clear dictates of Unum’s claims-handling
policies, and is a factor weighing in favor of a finding that Unum abused its discretion
in its denial of Chronister’s remanded claim.


      4
        Unum urges us to follow Chronister I’s determination that Unum’s failure to
consider the SSDI award did not mandate less-deferential review. Chronister I, 442
F.3d at 655. That decision, however, found that Chronister had failed to show a
connection between the alleged procedural irregularity and the benefits decision. Id.
Under Glenn, such causal connections are not required. Moreover, Unum’s claims
manual regarding SSDI determinations was not in place during the initial
determination of Chronister’s 1997 benefits application, and it does not appear that
the Chronister I panel was aware of the manual’s requirements in any event.

                                          -6-
       Weighing all the evidence, as Glenn requires, the Court is left with the firm
impression that Unum’s decision to deny Chronister’s remanded claim was an abuse
of the discretion given to Unum under the terms of the plan. Chronister urges us not
to remand this matter for further proceedings, given that her benefits claims have been
pending for more than a decade, and we agree that such a remand would needlessly
delay the already long-delayed benefits payments.

       Accordingly, we reverse the judgment of the district court and remand for the
entry of judgment in Chronister’s favor.

                       ______________________________




                                         -7-